DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. Claims 8-14 generally directed to a method for using smartglasses to view augmented reality content located in multiple rooms or geographic locations in a site, wherein the rooms or locations have a plurality of augmented reality scenes comprising receiving, using a smartglass device, a geolocation signal using a data connection module; processing, using a smartglass device, the geolocation signal; determining the room or the geographic location of the smartglass device; loading onto the smartglass device, after the room or the geographic location has been determined, data on the plurality of augmented reality scenes associated with the determined room or geographic location including a plurality of markers; and capturing, using the smartglass device, an image; extracting a marker from the captured image; comparing, using the smartglass device, the extracted marker to one or more of the plurality of loaded markers; determining, using a similarity and threshold analysis, a loaded augmented reality scene to display on the smartglass device that corresponds to the compared markers.

II. Claims 15-18 generally directed to a method to display augmented reality media content at a site using wearable devices, the method comprising acquiring, using a first wearable device, a plurality of images of points of interest from different angles and in different light conditions; processing the plurality of images to obtain markers from the plurality of images for each point of interest, wherein the obtained markers are each fo an angle and condition of interest and wherein there are multiple markers for each point of interest; storing the obtained markers in a memory of the first user wearable device; storing a plurality of scenes and a plurality of obtained markers associated with a plurality of points of interest in a memory of a second user wearable device; capturing an image using the second wearable device; processing the image to extract marker data; comparing, using the second user wearable device, the extracted marker data with the stored plurality of obtained markers; detecting, using the second user wearable device, a position of a user at the site, by detecting one of the points of interest from the plurality of points of interest stored in the memory of the second user wearable device; and generating a scene associated with the detected point of interest with at least one visual element or one audio element stored in the memory of the second wearable device.													
III. Claims 19-20 generally directed to a graphical user interface system for creating palimpsests to deliver augmented reality content to users on computerized portable devices at sites comprising a processor, a memory and a display configured to generate a user interface screen for naming and graphically representing a palimpsest for augmented reality content wherein scenarios, scenes and geometries are named and graphically represented; a user interface screen for changing scenes assigned to a scenario by graphically moving a scene from one position to another within the palimpsest; a user interface screen for uploading multimedia content for inclusion in the palimpsest; a user interface screen for adding and deleting multimedia content from the palimpsest wherein geometries are added or deleted from a scene; a user interface screen for associating augmented reality content to anchor points of an object wherein user input is accepted to assign augmented reality content to an anchor point in an object; a user interface screen for duplicating the palimpsest and for duplicating portions of the palimpsest; a user interface screen for changing the language on a duplicate palimpsest; a scene editor screen, including a grid, for positioning and rotating augmented reality content contained in the palimpsest wherein user input is accepted to rotate augmented reality content; and a user interface screen for publishing one or more palimpsests containing augmented reality content.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are
not obvious variants, and if it is shown that at least one subcombination is separately usable. In
the instant case, subcombination I has a separate utility of loading onto the smartglass device, after the room or the geographic location has been determined, data on the plurality of augmented reality scenes associated with the determined room or geographic location including a plurality of markers; and extracting a marker from the captured image; comparing the extracted marker to one or more of the plurality of loaded markers; determining a loaded augmented reality scene to display on the smartglass device that corresponds to the compared markers. Subcombination II has a separate utility of acquiring a plurality of images of points of interest from different angles and in different light conditions; processing the plurality of images to obtain markers from the plurality of images for each point of interest, wherein the obtained markers are each fo an angle and condition of interest and wherein there are multiple markers for each point of interest; storing the obtained markers in a memory of the first user wearable device; storing a plurality of scenes and a plurality of obtained markers associated with a plurality of points of interest in a memory of a second user wearable device; capturing an image using the second wearable device; processing the image to extract marker data; comparing, using the second user wearable device, the extracted marker data with the stored plurality of obtained markers; detecting, using the second user wearable device, a position of a user at the site, by detecting one of the points of interest from the plurality of points of interest stored in the memory of the second user wearable device; and generating a scene associated with the detected point of interest with at least one visual element or one audio element stored in the memory of the second wearable device. Subcombination III has a separate utility of generating a user interface screen for naming and graphically representing a palimpsest for augmented reality content; a user interface screen for uploading, adding and deleting multimedia contentfor from the palimpsest; a user interface screen for associating augmented reality content to anchor points of an object wherein user input is accepted to assign augmented reality content to an anchor point in an object; a user interface screen for duplicating the palimpsest and for duplicating portions of the palimpsest; a user interface screen for changing the language on a duplicate palimpsest;. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because alI the inventions
listed in this action are independent or distinct for the reasons given above and there would be
a serious search and/or examination burden if restriction were not required because one or
more of the following reasons apply:
The subcombinations provided above are independent, distinct and require different
text search strings, which would place a burden on the Examiner to perform such a search and
examination as a whole.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search and/or different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619